Citation Nr: 0927860	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-10 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

The Veteran's February 2005 Notice of Disagreement also 
included claims for increased evaluations for a fracture of 
the metacarpal of the left little finger and hemorrhoids and 
anal pruritus and for service connection for arthritis of the 
right wrist and right carpal tunnel syndrome.  In February 
2006, however, the RO granted service connection for 
tenosynovitis of the flexor carpi radialis tendon of the 
right wrist, and the Veteran indicated in his March 2006 
Substantive Appeal that he was limiting his appeal to the 
hearing loss issue.


FINDING OF FACT

The Veteran has level I hearing in the right ear and level V 
hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.85 (Diagnostic Code 6100), 4.86 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing. 

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. § 4.85(e), Diagnostic Code 6100.


Specific provisions are in effect for exceptional patterns of 
hearing impairment under 38 C.F.R. § 4.86.  When the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
either Table VI or Table VIa (utilizing only pure tone 
thresholds) may be used, depending on whichever results in 
the higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a).  When the puretone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, either Table VI or Table VIa will be used, 
depending on whichever results in the higher numeral.  That 
numeral designation will then be elevated to the next higher 
numeral.  Again, each ear will be evaluated separately.  38 
C.F.R. § 4.86(b).

The claims file contains a November 2003 audiological 
examination report from the Walter Reed Army Medical Center.  
It is unclear, however, whether the air conduction and speech 
audiometry testing described in the examination report was 
conducted under the conditions, or utilized the specific 
testing, required by 38 C.F.R. § 4.85.  The findings in this 
report, accordingly, may not be used for evaluation purposes.

The Veteran's December 2005 VA audiological examination 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
10
55
55
40
LEFT
--
5
50
45
50

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 40 decibels in the right ear and 38 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 96 percent in both ears.  These 
findings equate to level I hearing in both ears and, 
accordingly, a zero percent evaluation.

The next VA audiological examination, from October 2007, 
revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
15
60
70
65
LEFT
--
25
70
75
70

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 52.5 decibels in the right ear and 60 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition of 92 percent in the right ear and 96 
percent in the left ear.  Utilizing Table VI, these results 
equate to level I hearing in the right ear and level II 
hearing in the left ear.  Given the Veteran's pure tone 
thresholds at 1000 and 2000 Hertz in the left ear, Table VIa 
is applicable under 38 C.F.R. § 4.86(b), resulting in level V 
hearing for the left ear after elevation up one numeral from 
level IV (for 56-62 decibels).  However, under Table VII, the 
Veteran's hearing still warrants a noncompensable evaluation.

In summary, the Veteran's VA examinations do not establish 
entitlement to an initial compensable evaluation, or a staged 
rating in view of Fenderson, under the applicable provisions 
of VA's Schedule for Rating Disabilities, as "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

The final question for the Board is whether further 
consideration under 38 C.F.R. § 3.321(b)(1) for an extra-
schedular evaluation is warranted.  In making this 
determination, the Board is cognizant of the holding of 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that 
decision, the United States Court of Appeals for Veterans 
Claims (Court) noted that, unlike the rating schedule for 
hearing loss, the extra-schedular provisions did not rely 
exclusively on objective test results to determine whether 
referral for an extra-schedular rating was warranted.  The 
Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Id. at 455.

In the present case, the Board notes that the December 2005 
VA examination report contained the veteran's report that the 
situations in which he had the greatest difficulty hearing 
were when listening to certain tones or when listening to 
children.  The October 2007 VA examination report reflects 
that the Veteran reported difficulty in functioning in noisy 
environments and in holding normal conversations with family 
and co-workers even with the use of hearing aids.  The 
Veteran did not describe specific limitations as a result of 
such difficulty, and the examiner noted only that the Veteran 
had "a sensorineural hearing problem" that "[i]f treated" 
would not cause a change in the hearing threshold level.  As 
such, the Board is unable to find that the Veteran has 
described functional effects that are "exceptional."  There 
is also no indication that this disorder has necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

Overall, the evidence does not support an initial compensable 
evaluation for bilateral hearing loss, and the Veteran's 
claim for that benefit must be denied.  38 C.F.R. §§ 4.3, 
4.7.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) in 
regard to the initial service connection claim was given to 
the Veteran in September 2003.  Also, in March 2006, he was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In VAOPGCPREC 8-2003 (Dec. 22, 
2003), the VA General Counsel held that a Statement of the 
Case was required in cases involving a "downstream" issue, 
such as an initial evaluation claim arising from a service 
connection grant, but 38 U.S.C.A. § 5103(a) did not require 
separate notice of the information and evidence necessary to 
substantiate the newly raised issue.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In the present case, the 
required Statement of the Case was furnished in February 
2006.  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The Veteran's VA and 
service treatment records have been obtained.  Additionally, 
he has been afforded two VA audiological examinations, with 
the second examination addressing the considerations 
addressed by the Court in Martinak.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


